DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present claimed application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
	According to paper filed June 17th 2022, claims 1-21 are pending for examination with a September 4th 2007 priority date under 35 USC §120 & 35 USC §119(e).
	By way of the present Amendment, claims 1, 3, and 16-17 are amended. Claims 18-21 are newly added, no claim is canceled. Claim rejections under 35 USC §101 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. §112, the applicant), regards as the invention.

In claim 14, the “initial asset” of the first subset or the second subset is unclear for lack of description given in the Specification of the present invention. For claim examination purpose, said feature is cited as “an asset” of a subset in the present Office action until further clarification provided.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. §102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. §102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. §102(e)).

Claims 1-6 and 14-21 are rejected under pre-AIA  35 U.S.C. §102(e) as being anticipated by Voros et al. (US 8,701,037), hereinafter Voros.

Claim 1
“at an electronic device with a display, a processor, and an input device: displaying a user interface including a representation of a set of assets, the set including a plurality of subsets of the assets” Voros claim 1 recites “displaying a subset of a set of items via a user interface”;

“receiving a first input that includes continued movement of a user input to scroll the representation of the set of assets; in response to receiving the first input to scroll the representation of the set of assets, and in accordance with a determination that an attribute of the continued movement of the user input is above a threshold value, setting a scrolling mode for the representation of the set of assets to an accelerated navigation mode” Voros col.3 lines 46-61 discloses “there may be a threshold value based on the number of content items in a gallery … before turbo-scroll mode can occur. … the turbo-scroll mode (how quickly faster scrolling occurs) may be determined… the speed of scrolling may be determined according to the size of gallery, that is, the number of content items therein. … user preference data 114 may be used for the various factors, parameters, thresholds and like”;

“while scrolling the representation of the set of assets in the accelerated navigation mode, in accordance with the continued movement of the user input, providing, in addition to a scrolling representation of the set of assets, a plurality of asset subset identifiers that identify respective subsets of the assets through which the electronic device scrolls in accordance with the first input, wherein a respective asset subset identifier corresponds to a respective subset of the assets” Voros claim 1 recites “in the rapid scrolling mode via the user interface, visual cues indicative of a relative current position of the rapid scrolling through the set of items, wherein: the subset of the set of items is displayed in the user interface as a background representation behind the visual cues during the rapid scrolling”;

“terminating the accelerated navigation mode; and after terminating the accelerated navigation mode, scrolling the representation of the set of assets in a scrolling mode that is different from the accelerated navigation mode, without providing asset subset identifiers in addition to the scrolling representation of the set of assets” Voros col.1 lines 42-44 discloses “[r]eleasing the directional button may terminate the turbo-scroll mode”; Voros discloses a scrolling technology including a turbo-scroll mode, when the turbo-scroll mode terminated, a convention scrolling is performed, which is different from the turbo-scrolling.

Claim 2
“wherein the representation of the set of assets is scrolled as the user input moves” Voros col.3 lines 26-34 “an input device such as a remote control 102 has its signals fed to a turbo-scroll mechanism 104… The input device contains an input mechanism… including at least one button that triggers scrolling operations”.

Claim 3
“wherein the attribute of the continued movement of the user input is speed of the user input or amount of movement of the user input” Voros col.3 lines 46-61 discloses “there may be a threshold value based on the number of content items in a gallery … before turbo-scroll mode can occur. … the turbo-scroll mode (how quickly faster scrolling occurs) may be determined… the speed of scrolling may be determined according to the size of gallery, that is, the number of content items therein.” 

Claim 4
“wherein the accelerated navigation mode is terminated in accordance with a determination that movement of the user input is below a movement threshold” Voros col.3 lines 35-45 discloses “a turbo-scroll trigger 112, such as a timer-based mechanism, enters the turbo-scroll mechanism 104 into a turbo-scroll mode, instead of a convention scrolling mode. … the turbo-scroll mechanism 104 enters into the turbo-scroll mode, which in general scrolls faster than a regular mode; effects such as acceleration and deceleration may be used when changing the scrolling speed”.  The “movement threshold” is inherently disclosed in the scrolling turbo-scroll mode that is faster than a regular scrolling mode.

Claim 5
“wherein providing the plurality of asset subset identifiers includes displaying respective visual elements that identify respective subsets of the assets through which the electronic device scrolls” Voros col.1 lines 46-52 discloses “displaying at least one letter indicative of an alphabetic position of scrolling through the items and/or displaying a list of filtered sub-list of label data for at least some items”. 
Claim 6
“wherein a respective visual element identifies a respective subset of the assets through which the electronic device is currently scrolling, and the respective visual element includes textual information descriptive of or related to at least one characteristic of the respective subset” Voros claim 1 recites “the subset of the set of items is displayed in the user interface” and Voros col.1 lines 46-52 discloses “displaying at least one letter indicative of an alphabetic position of scrolling through the items and/or displaying a list of filtered sub-list of label data for at least some items”. The “label data for sub-list items” is the subset identifier as claimed.

Claim 14
“wherein, while scrolling the representation of the set of assets in the accelerated navigation mode: the representation of the set of assets is scrolled from a representation of a respective asset in a first subset of assets to an initial asset in a subset of assets selected from: (1) the first subset, and (2) a second subset of assets that is consecutive with the first subset in the representation of the set of assets” Voros col.1 lines 42-44 discloses “[r]eleasing the directional button may terminate the turbo-scroll mode”;

“one or more assets within at least one of the first subset or the second subset are concurrently displayed with the initial asset in the first subset or the initial asset in the second subset” Voros claim 1 recites “displaying a subset of a set of items via a user interface”.

Claim 15
“wherein, while scrolling the representation of the set of assets in a scrolling mode that is different from the accelerated navigation mode, the representation of the set of assets is scrolled from a representation of a first asset in the set of assets to a representation of a second asset that is consecutive with the first asset in the set of assets” Voros claim 1 recites “displaying a subset of a set of items via a user interface”.

Claims 16-17
Claims 16 and 17 are rejected for the similar rationale given for claim 1.

Claim 18
“wherein the representation of the set of assets is scrolled as the user input moves” Voros col.3 lines 46-61 discloses “there may be a threshold value based on the number of content items in a gallery … before turbo-scroll mode can occur. … the turbo-scroll mode (how quickly faster scrolling occurs) may be determined”.

Claim 19
“wherein the attribute of the continued movement of the user input is speed of the user input or amount of movement of the user input” Voros col.3 lines 46-61 discloses “there may be a threshold value based on the number of content items in a gallery … before turbo-scroll mode can occur. … the turbo-scroll mode (how quickly faster scrolling occurs) may be determined”.

Claims 20-21
Claims 20-21 are rejected for the similar rationale given for claims 18-19 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. §103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. §103(c) and potential pre-AIA  35 U.S.C. §102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. §103(a).

Claim 7 is rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Voros et al. (US 8,701,037), hereinafter Voros, and further in view of Lambourne et al. (US 2014/0181661), hereinafter Lambourne.

Claim 7
“wherein displaying the respective visual elements that identify the respective subsets of the assets through which the electronic device scrolls includes superimposing over at least a portion of the user interface a respective visual element that identifies a respective subset of the assets through which the electronic device is currently scrolling” Lambourne [0027] discloses “after the power scroll key 206 is activated, a display 220, …, the indexing display 220 is superimposed onto a displayed portion of a list of items”.

Voros and Lambourne disclose analogous art. However, Voros does not spell out the “subsets of assets superimposing over at least a portion of the user interface” as recited above. It is disclosed in Lambourne. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Lambourne into Voros to enhance its data presenting functions during scrolling.

Claims 8-13 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Voros et al. (US 8,701,037), hereinafter Voros, and further in view of King et al. (US 2011/0019020), hereinafter King.

Claim 8
“wherein providing the plurality of asset subset identifiers includes outputting first respective tactile outputs as the electronic device scrolls through respective subsets of the assets” King [0388] discloses “output facilities for such a device … They include buttons, scroll-wheels and touch-pads for input, and displays, indicator lights, audio and tactile transducers for output”.

Voros and King disclose analogous art. However, Voros does not spell out the “tactile output” as recited above. It is disclosed in King. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of King into Voros to enhance its data presenting functions during scrolling.

Claim 9
“including, while scrolling the representation of the set of assets in the scrolling mode that is different from the accelerated navigation mode, outputting second respective tactile outputs as the electronic device scrolls through respective subsets of the assets” King [0388] discloses “output facilities for such a device … They include buttons, scroll-wheels and touch-pads for input, and displays, indicator lights, audio and tactile transducers for output” and
Voros col.3 lines 35-45 discloses “acceleration and deceleration may be used when changing the scrolling speed”.

Claim 10
“wherein the first respective tactile outputs are instances of a first type of tactile output that is indicative of the
accelerated navigation mode, and the second respective tactile outputs are instances of a second type of tactile output that is indicative of the scrolling mode that is different from the accelerated navigation mode, wherein the second type of tactile output is different from the first type of tactile output” King [0388] discloses “buttons, scroll-wheels and touch-pads for input, and displays, indicator lights, audio and tactile transducers for output” and Voros col.3 lines 46-61 discloses “there may be a threshold value based on the number of content items in a gallery … before turbo-scroll mode can occur. … the turbo-scroll mode (how quickly faster scrolling occurs) may be determined… the speed of scrolling may be determined according to the
size of gallery, that is, the number of content items therein”.

Claim 11
“wherein providing the plurality of asset subset identifiers includes outputting first respective audio outputs as the electronic device scrolls through respective subsets of the assets” King [0388] discloses “output facilities for such a device … They include buttons, scroll-wheels and touch-pads for input, and displays, indicator lights, audio and tactile transducers for output” and
Voros col.2 lines 9-19 discloses “a list or filtered sub-list of label data … and/or a faded background representation of a subset of the item being scrolled”.

Claim 12
“including, while scrolling the representation of the set of assets in the scrolling mode that is different from the accelerated navigation mode, outputting second respective audio outputs as the electronic device scrolls through respective subsets of the assets” King [0388] discloses “output facilities for such a device … They include buttons, scroll-wheels and touch-pads for input, and displays, indicator lights, audio and tactile transducers for output” and
Voros col.1 lines 62-67 discloses “a turbo-scroll mode that when activated, provides rapid scrolling through a set of items. … the scroll mechanism also outputs one or more visual cues”.

Claim 13
“wherein the first respective audio outputs are instances of a first type of audio output that is indicative of the accelerated navigation mode, and the second respective audio outputs are instances of a second type of audio output that is indicative of the scrolling mode that is different from the accelerated navigation mode, wherein the second type of audio output is different from the first type of audio output” King [0388] discloses “output facilities for such a device … They include buttons, scroll-wheels and touch-pads for input, and displays, indicator lights, audio and tactile transducers for output” and
Voros col.4 lines 26-35 discloses “a list or filtered sub-list of media starting with ‘L’ is displayed above the letter. The list may be recently-selected media starting with that letter”.

Response to Arguments
Applicant's arguments filed June 17th 2022 have been fully considered but they are not persuasive.
35 USC §112
	Applicant argues that “…the initial asset in the first subset or the initial asset in the second subset’ and has written support in at least paragraph 172 of the application as filed”. In said paragraph [0172], both “original listing” and “initial listing” are described. It is unclear if the claimed “initial asset” is part of the initial listing or original listing? Particularly, when the description given in paragraph [0172] is puzzling, “scroll forwardly from an original listing 726b in a first sublist containing listings 726a-726g, as shown in user interface 722B of FIG. 7B, to a new listing 726h that is the initial listing in a second sublist”.
	35 USC §102
	Applicant argues that “Voros does not describe continued movement of the user input. … First, holding down a scrolling button relates to a stationary user input and contains no ‘continued movement,’ … Second, neither of the two requirements that Voros describes (i.e., a period of time in which a scrolling button is held down, and the number of content items in a gallery)”. Said argument is not persuasive.
	When a user “holds down a scrolling button” for a period of time, the continued movement (button holding) of the user input is inherently disclosed. If such a disclosure does not disclose the claimed feature, applicant is invited to provide a definition of the claimed “continued movement” of user inputs because there is no description given in the Specification of the present invention regarding what constitutes a continued movement of inputs.
	Further, applicant argues that “there is no teaching in Voros that continued movement of a user input is a precondition for ‘providing … a scrolling representation of the set of assets. Rather, Voros teaches that continuing to press or hold down a button, with some allowance for briefly releasing the button, is the precondition in Voros for continued accelerated scrolling (‘turbo-mode’) and display ‘visual cues.’” Said argument is not persuasive.
	When the “accelerated scrolling” operates on “asset representations”, the “scrolling representation of the set of assets” as claimed is therein provided.
	Finally, applicant argues that “rejection of claim 3 more clearly shows the conflation between (i) the speed of scrolling … and (ii) the claimed ‘speed of the user input or amount of movement of the user input.’ Voros’ disclosure that the speed of scrolling may be determined by the size of the gallery does not relate to the claimed speed of the user input or amount of movement of the user input.” Said argument is not persuasive because the “speed of the user input” is inherently disclosed in the “scrolling threshold” of Voros.
	35 USC §103
	Applicant argues that King [0388] is cited for rejecting each of claims 8-13, however, without providing any explanations. Accordingly, prior art citations are amended in the present Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088. The examiner can normally be reached Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175